Case 0:20-cv-61230-AHS Document 1 Entered on FLSD Docket 06/23/2020 Page 1 of 5



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO._________________

 ISRAEL MINNIS,

                 Plaintiff,

 vs.

 KWIK STOP TIRES, LLC,
 a Florida corporation, and THAMER
 ALMASRI, individually,

             Defendants.
 ________________________________________/

                                            COMPLAINT

         Plaintiff, ISRAEL MINNIS, by and through undersigned counsel, sues the Defendants,

 KWIK STOP TIRES, LLC, (hereinafter, “Company”), and THAMER ALMASRI, individually,

 (hereinafter, collectively referred to as “Defendants”) and alleges as follows:

         1.      Plaintiff, a former employee of the Defendants, brings this action to recover

 compensation and other relief under the Fair Labor Standards Act, as amended (the "FLSA"), 29

 U.S.C. § 201 et seq.

         2.      Jurisdiction is conferred on this Court by 29 U.S.C. § 216(b).

         3.      The unlawful employment practices alleged herein occurred and/or were committed

 within this judicial district.

         4.      At all times material hereto, Plaintiff is/was a resident of this judicial district, an

 employee of the Defendants, sui juris and otherwise within the jurisdiction of this Court.
Case 0:20-cv-61230-AHS Document 1 Entered on FLSD Docket 06/23/2020 Page 2 of 5



        5.      At all times material hereto, Defendant, Company, was the employer or former

 employer of the Plaintiff and is conducting business in this judicial district and is otherwise an

 ‘employer’ under the FLSA.

        6.      That at all times material hereto, Defendant, THAMER ALMASRI, individually,

 acted directly in the interests of his employer, the Defendant, Company, in relation to the Plaintiff,

 and this individual Defendant exercised the requisite legal control and otherwise administered the

 illegal acts as described herein on behalf of the Defendant, Company, and is otherwise an ‘employer’

 under the FLSA.

        7.      At all times material hereto, Defendants were and continue to be an ‘enterprise

 engaged in commerce’ within the meaning of the FLSA.

        8.      That at all times material hereto, Plaintiff was ‘engaged in commerce’ within the

 meaning of the FLSA.

        9.      Defendants have been at all times material engaged in interstate commerce, and

 Defendants’ annual gross revenues derived from this interstate commerce, upon information and

 belief, are in excess of $500,000.00 for the relevant time period.

        10.     The Plaintiff was hired as a non-exempt employee by the Defendants.

        11.     During his employment, the Defendants however had Plaintiff, a non-exempt

 employee under the FLSA, work in excess of forty (40) hours per work week, but willfully refused

 to properly compensate Plaintiff for such work in violation of the FLSA.

        12.     Specifically, Plaintiff worked 84 hours per week and was supposed to earn $9.00 per

 hour, but Defendants paid him far less in violation of the FLSA.




                                                   2
Case 0:20-cv-61230-AHS Document 1 Entered on FLSD Docket 06/23/2020 Page 3 of 5



          13.    An employee earning $9.00 per hour should be earning $9.00 for the first forty hours

 of work as straight time, or $360.00, and then one and one half times 9, or $13.50, for his 44 hours of

 overtime, or $594.00.

          14.    Between his straight time and overtime, an employee earning $9.00 per hour working

 approximately 84 hours per week is owed $954.00 per week.

          15.    In 2018, for 12 weeks, Defendants paid Plaintiff $70.00 per day, or $490.00 per week,

 thus shorting Plaintiff approximately $464.00 per week, creating a shortfall of $5,568.00.

          16.    In 2019, for 16 weeks, Defendants paid Plaintiff $80.00 per day, or $560.00 per week,

 again shorting Plaintiff, this time by approximately $394.00 per week, resulting in a loss of

 $6,304.00.

          17.    In total, Plaintiff has been shorted approximately $11,872.00.

          18.    All records concerning the number of hours actually worked by Plaintiff are

 presumably in the exclusive possession and sole custody and control of the Defendants, and

 therefore, Plaintiff is unable to state at this time the exact amount due.

          19.    Plaintiff, however, will exert diligent efforts to obtain such information by

 appropriate discovery proceedings, to be taken promptly in this case, and if required, an amendment

 to this Complaint will be submitted to set forth an amount due by the Plaintiff.

                                            COUNT I
                                         FLSA - COMPANY

          Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 19

 above.

          20.    Plaintiff is entitled to time and one half for each hour worked in excess of forty (40)

 hours per work week pursuant to the FLSA.


                                                   3
Case 0:20-cv-61230-AHS Document 1 Entered on FLSD Docket 06/23/2020 Page 4 of 5



           21.    By reason of the intentional, willful and unlawful acts of the Defendant, Company in

 violation of the FLSA, Plaintiff has suffered damages.

           WHEREFORE, Plaintiff demands judgment against the Defendant, Company for all

 damages and relief under the FLSA, including liquidated damages (and/or pre-judgment interest),

 attorneys’ fees, costs and expenses, in addition to all other relief this Court deems just and proper.

                                           COUNT II
                                     FLSA–THAMER ALMASRI

           Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 19 of

 this Complaint.

           22.    Plaintiff is entitled to time and one half for each hour worked in excess of forty (40)

 hours per work week pursuant to the FLSA.

           23.    By reason of the intentional, willful and unlawful acts of the Defendant, THAMER

 ALMASRI in violation of the FLSA, Plaintiff has suffered damages.

           WHEREFORE, Plaintiff demands judgment against the Defendant, THAMER ALMASRI

 for all damages and relief under the FLSA, including liquidated damages (and/or pre-judgment

 interest), attorneys’ fees, costs and expenses, in addition to all other relief this Court deems just and

 proper.

                                        DEMAND FOR JURY TRIAL

           Plaintiff demands a trial by jury on all counts.




                                                     4
Case 0:20-cv-61230-AHS Document 1 Entered on FLSD Docket 06/23/2020 Page 5 of 5



       Dated: June 23, 2020.               Respectfully submitted,

                                           Law Offices of Levy & Levy, P.A.
                                           1000 Sawgrass Corporate Parkway, Suite 588
                                           Sunrise, Florida 33323
                                           Telephone: (954) 763-5722
                                           Facsimile: (954) 763-5723
                                           Counsel for Plaintiff

                                           /s/ Chad Levy
                                           CHAD E. LEVY, ESQ.
                                           chad@levylevylaw.com
                                           Secondary: assistant@levylevylaw.com
                                           F.B.N.: 0851701
                                           DAVID M. COZAD, ESQ.
                                           david@levylevylaw.com
                                           F.B.N.: 333920




                                       5
